Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 10, 2021. Claims 36-41 are pending and currently examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al. (US 2015/0140103 A1, published on May 21, 2015. PCT filed on Jul. 23, 2013, foreign priority date Jul. 23, 2012).
These claims are directed to a method of inducing an immune response against a Middle East Respiratory Syndrome coronavirus (MERS-CoV) in a subject in need thereof, the method comprising administering to the subject an immunogenic composition comprising a peptide comprising an amino acid sequence selected from the group consisting of: a) an amino acid sequence comprising at least 90% of the amino acid sequence set forth in SEQ ID NO:2; b) an amino acid sequence comprising at least 90% of the amino acid sequence set forth in SEQ ID NO:4; c) an immunogenic fragment of SEQ ID NO:2, wherein the fragment comprises at least 90% of SEQ ID NO:2; and d) an immunogenic fragment of SEQ ID NO:4, wherein the fragment comprises at least 90% of SEQ ID NO:4.
SEQ ID NO: 2 represents a peptide of 1354 amino acids consisting of an N-terminal IgE leader peptide (SEQ ID NO: 6, MDWTWILFLVAAATRVHS) fused to a portion of S protein (aa 18-aa 1353) of human betacoronavirus 2c EMC/2012, also referred to as MERS-CoV. SEQ ID NO: 4 represents a C-terminal truncated version of the SEQ ID NO: 2. A peptide having at least about 90% identity to SEQ ID NO: 2 or 4 reads on the naturally occurring S protein of MERS-CoV. 
Kuroda teaches production of MERS-CoV Spike protein with amino acid sequence of SEQ ID NO: 28 as a vaccine antigen. See e.g. [0191] in Example 5. SEQ ID NO: 28 of Kuroda comprises an amino acid sequence that is 100% identical to SEQ ID NO: 2 of the instant invention, except for the first 18 amino acids at the N-terminus.  Kuroda further teaches that immune reaction can be predicted from the amount of protein produced, and the effect in neutralization test can be estimated using antibody produced as a result thereof. See e.g. [0198]. This teaching as well as the teaching of using MERS-CoV S protein as vaccine antigen imply that the MERS-CoV S protein can be used in a process of inducing an immune response against MERS-CoV in a subject in need thereof, which can be effective in preventing or treating MERS-CoV infection..
Accordingly, Kuroda teaches each and every aspect of claims 36-41.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. 10016497 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a MERS-CoV S protein antigen comprising amino acid sequence having certain level of identity to SEQ ID NO: 2 or 4. The difference is that the instant claims are directed to a method of inducing immune response in a subject in need thereof by administering the protein antigen, while the patented claims are directed to immunogenic composition comprising nucleic acids encoding the protein antigen. The protein antigen is considered as obvious over the nucleic acid encoding it.
This rejection is also necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

Claims 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. 10548971 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a MERS-CoV S protein antigen comprising amino acid sequence having certain level of identity to SEQ ID NO: 2 or 4. The difference is that the instant claims are directed to a method of inducing immune response in a subject in need thereof by administering the protein antigen, while the patented claims are directed to immunogenic composition comprising nucleic acids encoding the protein antigen. The protein antigen is considered as obvious over the nucleic acid encoding it.
This rejection is also necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.


Claims 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. 11135284 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a MERS-CoV S protein antigen comprising amino acid sequence having certain level of identity to SEQ ID NO: 2 or 4. The difference is that the instant claims are directed to a method of inducing immune response in a subject in need thereof by administering the protein antigen, while the patented claims are directed to immunogenic composition comprising nucleic acids encoding the protein antigen. The protein antigen is considered as obvious over the nucleic acid encoding it.
This rejection is also necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648